                Case 5:20-cv-00593 Document 1 Filed 05/15/20 Page 1 of 6




                                       CAUSE NO. 2020CI03565

SIMONE HOUSTON                                                 §        IN THE DISTRICT COURT
                                                               §
         Plaintiff,                                            §
                                                               §
v.                                                             §        37th JUDICIAL DISTRICT
                                                               §
BIG LOTS STORES, INC.                                          §
                                                               §
         Defendants.                                           §        BEXAR COUNTY, TEXAS


                           DEFENDANT BIG LOTS STORES, INC.’S
                                  (incorrectly named and an improper party)
                                         NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. § 1441, Defendant BIG LOTS STORES, INC. (incorrectly

named and an improper party)         (hereinafter “BIG LOTS”) removes to this Court, the state

court action described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Big

Lots sets forth the following "short and plain statement of the grounds for removal."

                                                I.
                                         THE REMOVED CASE

         1.         The removed case is a civil action filed with the 37 th Judicial District

Court of Bexar County, Texas, on February 20, 2020, styled Simone Houston v. Big

Lots Stores, Inc., under Cause No. 2020CI03565 (the “State Court Action”).

                                       II.
                          DOCUMENTS FROM REMOVED ACTION

         2.         Pursuant to FEDERAL RULE              OF   CIVIL PROCEDURE 81 and 28 U.S.C. §

1446(a), Defendant attaches the following documents to this Notice of Removal:

              (a)      A list of all parties in the case, their party type and current status;


HOUSTON/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                       P ag e |1
DOC #7264455 / 79539.00089
                Case 5:20-cv-00593 Document 1 Filed 05/15/20 Page 2 of 6




              (b)      a civil cover sheet and certified copy of the state court docket sheet;
                       a copy of all pleadings that assert causes of action (e.g., complaints,
                       amended complaints, supplemental complaints, petitions, counter-
                       claims, cross-actions, third party actions, interventions, etc.); all
                       answers to such pleadings and a copy of all process and orders served
                       upon the party removing the case to this court, as required by 28
                       U.S.C. § 1446(a);

              (c)      a complete list of attorneys involved in the action being removed,
                       including each attorney's bar number, address, telephone number
                       and party or parties represented by him/her;

              (d)      A record of which parties have requested trial by jury; and

              (e)      The name and address of the court from which the case is being
                       removed.

                                             III.
                                       REMOVAL PROCEDURE

         3.         Except as otherwise expressly provided by Act of Congress, any civil

action brought in a state court of which the district courts of the United States have

original jurisdiction may be removed to the United States District Courts for the

district and division embracing the place where the action is pending. 28 U.S.C. §

1441. The San Antonio Division of the Western District Court of Texas is the United

States district and division embracing Bexar County, Texas, and the county in which

the State Court Action is pending.

         4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "B" and incorporated herein for all purposes.

         5.         Defendant will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with


HOUSTON/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                      P ag e |2
DOC #7264455 / 79539.00089
                Case 5:20-cv-00593 Document 1 Filed 05/15/20 Page 3 of 6




the Clerk of the 37th Judicial District Court, of Travis County, Texas, where the State

Court Action is currently pending.

                                               IV.
                                         REMOVAL IS TIMELY

         6.       According to the State Court Action file, Defendant B IG LOTS STORES,

INC. (an improper party to this lawsuit) was served with a copy of Plaintiff's Original

Petition ("Petition") on April 17, 2020, via personal service.

         7.       Since the thirtieth day after service of the Petition on Defendant B IG

LOTS STORES, INC. (incorrectly named and an improper party to this lawsuit) falls on May 17,

2020 (a Sunday), this Notice of Removal is being timely filed within the time limits

specified in 28 U.S.C. § 1446(b).

                                                   V.
                                           VENUE IS PROPER

         8.       The United States District Court for the Western District of Texas – San

Antonio Division, is the proper venue for removal of the State Court Action pursuant

to 28 U.S.C. § 1441(a) because the 37th Judicial District Court of Bexar County, Texas,

is located within the jurisdiction of the United States District Court for the Western

District of Texas – San Antonio Division.

                                          VI.
                            DIVERSITY OF CITIZENSHIP EXISTS

         9.       This is a civil action relating to a negligence claim that falls under the

Court's original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be

removed to this Court based on diversity of citizenship in accordance with 28 U.S.C.

§§ 1441 and 1446.

HOUSTON/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                      P ag e |3
DOC #7264455 / 79539.00089
                 Case 5:20-cv-00593 Document 1 Filed 05/15/20 Page 4 of 6




           10.     As admitted in the Petition, Plaintiff is a resident of Bexar County,

Texas and is domiciled there.1

           11.     Defendant BIG LOTS STORES, INC., (incorrectly named and an improper party),

is a foreign Limited Liability Company organized and existing under the laws of the

State of Ohio. Additionally, BIG LOTS STORES, INC.'s principal office is located at 4900

E. Dublin Granville Rd., Columbus, Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), B IG

LOTS STORES, INC. is not a citizen of the State of Texas.

           12.     Because the Plaintiff is a resident of the State of Texas and Defendant

is not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                               VII.
        THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           13.     Plaintiff alleges in her Petition that she seeks "monetary relief of over

$200,000.00, but not more than $1,000,000.00."2

           14.     Based on the aforementioned facts, the State Court Action may be

removed to this Court by BIG LOTS in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this is a civil action pending within the jurisdiction of the United

States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy as specifically pled by

the Plaintiff, exceeds $75,000, exclusive of interest and costs.




1
    Id. Plaintiff's Original Petition at p. 1, ¶ 3.
2   See, "Plaintiff's Original Petition" at p. 1, ¶ 2.

HOUSTON/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                      P ag e |4
DOC #7264455 / 79539.00089
                Case 5:20-cv-00593 Document 1 Filed 05/15/20 Page 5 of 6




                                            VIII.
                                 FILING OF REMOVAL PAPERS

         15.      Pursuant to 28 U.S.C. § 1446(d), Big Lots is providing written notice of

the filing of this Notice of Removal to all counsel of record and is filing a copy of this

Notice with the Clerk of the 37th Judicial District Court of Bexar County, Texas, in

which this action was originally commenced.

                                                   IX.
                                               CONCLUSION

         16.      Defendant Big Lots Stores, Inc. (incorrectly named and an improper party)

hereby removes the above-captioned action from the 37 th Judicial District Court of

Bexar County, Texas, and requests that further proceedings be conducted in the

United States District Court for the Western District of Texas – San Antonio Division,

as provided by law.

                                                      Respectfully submitted,

                                                      MAYER LLP
                                                      750 North Saint Paul Street, Suite 700
                                                      Dallas, TX 75201
                                                      214.379.6900 / F: 214.379.6939


                                                      By:
                                                               Zach T. Mayer, Attorney-in-Charge
                                                               State Bar No. 24013118
                                                               zmayer@mayerllp.com
                                                               Sara Krumholz
                                                               State Bar No. 24060579
                                                               E-Mail: skrumholz@mayerllp.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      BIG LOTS STORES, INC.
                                                      (incorrectly named and an improper party)



HOUSTON/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                                 P ag e |5
DOC #7264455 / 79539.00089
                Case 5:20-cv-00593 Document 1 Filed 05/15/20 Page 6 of 6




                                    CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on May 15, 2020, the foregoing Notice
of Removal was electronically filed, as required by the United States District Court
for the Western District of Texas, using the Court’s CM/ECF filing system, which will
provide notice and a copy of this document, with attachments, to the following, who
are indicated to be registered ECF filers in the United States District Court for the
Western District of Texas:


                                                              ☐E-MAIL (service@ramjilaw.com)
                     Adam Ramji                               ☐HAND DELIVERY
              State Bar No. 24045209                          ☐FACSIMILE
                  Chelsea Murfree                             ☐OVERNIGHT MAIL
              State Bar No. 24107873
                                                              ☐REGULAR, FIRST CLASS MAIL
            E-Mail: service@ramjilaw.com
                 Ramji Law Group                              ☒CM/ECF
                9816 Katy Freeway                             ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
               Houston, Texas 77055

                Attorneys for Plaintiff



                                                               /s/ Sara Krumholz
                                                                  Sara Krumholz




HOUSTON/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                         P ag e |6
DOC #7264455 / 79539.00089
